This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CANDICE MONTEIL,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 34,397

 5 DAVID GOSLIN,

 6          Defendant,
 7 and

 8 RONALD BOYD,

 9          Appellant.

10 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
11 Sylvia LaMar, District Judge

12 David F. Cunningham
13 Santa Fe, NM

14 for Appellee

15 Ronald Boyd
16 Santa Fe, NM

17 Pro Se Appellant

18                                 MEMORANDUM OPINION
 1 VIGIL, Chief Judge.

 2   {1}   Appellant has appealed from an award of attorney fees, imposed as a sanction

 3 for his failure to appear. We previously issued a notice of proposed summary

 4 disposition in which we proposed to uphold the award. Appellant has filed a

 5 memorandum in opposition. After due consideration, we remain unpersuaded. We

 6 therefore affirm.

 7   {2}   The pertinent background information and applicable principles were

 8 previously set out in the notice of proposed summary disposition. We will avoid

 9 unnecessary repetition here, and instead focus on the content of the memorandum in

10 opposition.

11   {3}   As we previously observed, the award was entered pursuant to the district

12 court’s inherent authority. See generally State ex rel. N.M. Highway & Transp. Dep’t

13 v. Baca, 1995-NMSC-033, ¶ 12, 120 N.M. 1, 896 P.2d 1148 (providing that the courts

14 possess the inherent authority independent of statute or rule, to award attorney fees

15 to vindicate judicial authority, inter alia). Although Appellant continues to assert that

16 his conduct was not sufficiently culpable to warrant the imposition of sanctions, [MIO

17 1-2] Appellant’s failure to appear at the scheduled hearing on the merits, of which he

18 was clearly notified, [RP 85] supplies an adequate basis for the district court’s


                                               2
1 exercise of authority. See generally In re Jade G., 2001-NMCA-058, ¶ 28, 130 N.M.

2 687, 30 P.3d 376 (“Under its inherent authority, a court may sanction parties and

3 attorneys to ensure compliance with the proceedings of the court.”). We perceive no

4 abuse of discretion.

5   {4}   Accordingly, for the reasons stated in our notice of proposed summary

6 disposition and above, we affirm.

7   {5}   IT IS SO ORDERED.


8                                       __________________________________
9                                       MICHAEL E. VIGIL, Chief Judge

10 WE CONCUR:



11 ___________________________________
12 JAMES J. WECHSLER, Judge



13 ___________________________________
14 LINDA M. VANZI, Judge




                                           3